Case: 16-20130      Document: 00513530806         Page: 1    Date Filed: 06/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-20130
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 2, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
SHANNON KEITH HARRIS,

                                                 Petitioner–Appellant,

versus

WARDEN FRANCISCO QUINTANA,

                                                 Respondent–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3416




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Shannon Harris, federal prisoner # 16186-179, appeals the dismissal of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20130     Document: 00513530806     Page: 2   Date Filed: 06/02/2016


                                  No. 16-20130

his 28 U.S.C. § 2241 petition in which he claimed that he is actually innocent
of his sentencing enhancement and that 28 U.S.C. § 2255’s savings clause per-
mitted him to bring this claim in a § 2241 petition. Harris is not required to
obtain a certificate of appealability. See Padilla v. United States, 416 F.3d 424,
425 (5th Cir. 2005).

      When Harris filed his claim for relief in the Southern District of Texas,
he was incarcerated in Kentucky. The district court thus lacked jurisdiction to
consider the § 2241 petition because Harris was required to bring it in the dis-
trict where he was confined. See Padilla, 416 F.3d at 426; Lee v. Wetzel, 244
F.3d 370, 373 (5th Cir. 2001).

      Accordingly, the judgment of dismissal is AFFIRMED. Harris’s motion
for release pending appeal is DENIED.




                                        2